Aside from the question of the effect of the validation proceeding, the validity of which is attacked on jurisdictional grounds, we are of the opinion that Section 46 of the City Charter Act (Chapter 11516 of the Acts of 1925) gave the City of Hialeah power to issue bonds without an election, provided such power was exercised by *Page 543 
ordinance within one year from the effective date of the Act and provided further that the bonds so issued during that year did not exceed one million dollars in amount. Even though it be conceded that a validating decree could not make valid municipal bonds which a municipality was entirely without power to issue in the first instance, we are of the opinion that in this case the City had the power under Section 46 of its Charter, to "provide by ordinance" for the issuance of these bonds without an election, as they were issued within the time and amount prescribed by that section.
The Legislature must have intended to vest the municipality with this power by said Section 46; else why did they, in connection with the language, "the City Council is hereby authorized to provide by ordinance for the issuance of bonds," limit the exercise of the power to issue bonds under that section to one year, as to time, and one million dollars as to amount?
And four years later, the Legislature adopted an Act (Chap. 14095, Laws of 1929) which recognized the validity of these very bonds and authorized and directed the City of Hialeah to use the unexpended balance of the proceeds of said bonds ($195,323.00) for the payment of amounts theretofore borrowed and used to pay interest and principal of these bonds, and the balance to be used for the purchase and retirement of any of said bonds outstanding and interest accrued thereon.
For these reasons we think that our former judgment of reversal should stand.
Judgment of reversal affirmed on rehearing.
WHITFIELD, C. J., and TERRELL, BROWN, BUFORD and DAVIS, J. J., concur. *Page 544